DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has addressed the formal issues set forth in the previous office action and amended all independent claims to contain allowable subject matter. Following is a restatement discussing allowability.
Regarding claim 1, Verma (US 7,628,197) is considered to be the closest prior art. Verma discloses a process for quenching a pyrolysis furnace effluent and recirculation of the quench water (see Abstract). Recirculation entails separation in an oil-water separator and recirculating the water separated therefrom to the quench tower (see Fig. 1; Abstract). 
Claim 1 includes limitations wherein quench tower effluent water is fed to a water stripper for separation into a stripper hydrocarbon stream, a stripper water stream and a tar/oil stream and recirculating the stripper water stream and settler bottom quench water to the quench tower. 
Verma does not disclose or suggest the additional limitations entailing stripping quench tower effluent water in addition to the oil-water separation step(s). 
Strack et al (US 2007/0007172) is also considered to be highly relevant to the claimed invention. Strack is directed to a method for processing a pyrolysis effluent, including quenching and recirculation of quench water (see Fig. 3; [0079]). While Strack mentions that a net water fraction is fed to a sour water stripper (see [0079]), this water fraction is distinct from the circulated water fraction, i.e. the net water is not recirculated to the quench tower.
The prior art discussed above, taken alone or in combination, fails to fully teach and/or suggest the integrated embodiment encompassed by claim 1.
Regarding claims 11 and 14, the prior art does not disclose or suggest the configuration of the settler encompassed by the claims, comprising three partition baffles disposed in the settler, wherein the ratio of the internal diameter of the settler to the height of each of the three partition baffles is 4.3/4.0 to 4.3/3.6. 
While partition baffles are known in the art for use in oil-water separators (see, e.g. Brown (US 3,688,473: Figs. 1 & 3); Odom et al (US 6,214,092: Fig. 6); Jauncey (GB 2483733: Fig. 7)), the specific ratio of internal diameter to partition baffle height is not taught or suggested by the prior art and, accordingly, the claimed feature is considered to define a patentable invention over the prior art, taken together as a whole with the claimed process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Renee Robinson/Primary Examiner, Art Unit 1772